ROBERTS, Justice,
with whom SCOL-NIK, J., joins, dissenting.
I respectfully disagree with the Court’s conclusion that the plaintiff’s project is not a subdivision subject to municipal review under section 4956. When the 1971 version of section 4956 was enacted, it contained no reference to its temporal application. P.L. 1971, ch. 454 (effective September 23, 1971). The 1971 version of subsection 1 provided that “[a] subdivision shall be the division of a tract or parcel of land into three or more lots for the purpose of sale, development or building.” In 1973 the Legislature amended subsection 1 to read in pertinent part that “[a] subdivision is the division of a tract or parcel of land into three or more lots within any five-year period, whether accomplished by sale, lease, development, building or otherwise....” P.L. 1973, ch. 465, § 1. The Legislature also added a new subsection 5 providing in pertinent part that “[t]his section shall not apply to proposed subdivisions approved by the planning board or the municipal officials prior to September 23, 1971 in accordance with laws then in effect nor shall they (sic) apply to subdivisions as defined by this section in actual existence on September 23, 1971 that did not require approval under prior law.” Id. at § 7 (emphasis added). In 1975 the Legislature, inter alia, inserted in subsection 1 after the phrase “five-year period” the further definition “which period begins after September 22, 1971.” P.L. 1975, ch. 475 § 1. At the same time, the Legislature added to the above-quoted first sentence of subsection 5 the following: “or to a subdivision as defined by this section, a plan of which has been legally recorded in the proper registry of deeds prior to September 23,1971.” Id. at § 3.
In my view, this legislative history clarifies the meaning of the exemption upon which the Court relies. In reverse order, section 5.exempts subdivision plans legally recorded as of September 23, 1971 regardless whether approved by the municipality, i.e., recorded before subdivision approval was required. Second, section 5 exempts *276subdivisions actually existing on September 23, 1971 that did not require approval under the law in effect prior to September 23, 1971. By the first clause and that at issue here, section 5 exempts proposed subdivisions approved by the municipality prior to September 23, 1971 in accordance with laws then in effect. The Court acknowledges that the plaintiffs plan was not recorded nor was its subdivision in existence on September 23, 1971. I submit, moreover, that the plan was not, nor could it have been, approved in accordance with laws in effect prior to September 23, 1971. Although authorized to regulate subdivisions prior to 1971, the Town of Mechanic Falls chose not to do so. Thus, there was no requirement for a subdivision approval and no mechanism for obtaining from the municipality approval of the project as a subdivision prior to September 23, 1971. Whatever approval the plaintiff obtained from the town officials in 1971, it was not a subdivision approval. I would conclude that the plaintiffs project is not exempt and I would vacate the judgment of the Superior Court.